UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7715



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD DAMONE HOPPER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Thomas A. Wiseman, Jr.,
Senior District Judge, sitting by designation. (CR-95-119-V)


Submitted:   March 9, 1999                  Decided:   May 21, 1999


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Damone Hopper, Appellant Pro Se. Kenneth Michel Smith, David
Culver Keesler, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Damone Hopper appeals from the district court’s order

denying his petition for an order to show cause why two prosecutors

and a government witness should not be held in criminal contempt

and denying his motion for sanctions.   We have reviewed the record

and the district court’s order and find no reversible error.   Ac-

cordingly, we deny Hopper leave to proceed in forma pauperis and

dismiss the appeal on the reasoning of the district court.     See

United States v. Hopper, No. CR-95-119-V (W.D.N.C. Nov. 12, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2